   Case 5:19-cv-03244-SAC Document 11 Filed 07/01/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JAMES H. YOUNG, SR.,

                             Petitioner,

          v.                                       CASE NO. 19-3244-SAC

STATE OF KANSAS,


                             Respondent.


                         MEMORANDUM AND ORDER

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. It comes before the Court on respondent’s motion to dismiss

(Doc. 7). Petitioner has submitted two letters (Docs. 9 and 10), and

the Court has considered these materials. For the reasons that follow,

the Court finds this matter was not filed within the limitation period

and must be dismissed.

                               Background

     In January 2014, petitioner was convicted in the District Court

of Cloud County of one count of felony distribution of a controlled
substance, one count of felony distribution of a controlled substance

using a communication facility, one count of felony possession of a

controlled substance, and one count of felony failure to have a tax

stamp. He was sentenced to a term of 147 months, with a 36-month term

of supervised release. On appeal, the Kansas Court of Appeals (KCOA)

affirmed the convictions except the count of felony possession of a

controlled substance. State v. Young, 356 P.3d 1077 (Table), 2015 WL
5750541, *2-3 (Kan. App. 2015)(unpublished order). The Kansas Supreme

Court denied review on April 27, 2018.

     On   September    24,   2018,   petitioner    filed   a   motion   for
   Case 5:19-cv-03244-SAC Document 11 Filed 07/01/20 Page 2 of 5




post-conviction relief in the district court. The district court

denied relief on November 27, 2018, and petitioner did not appeal.

     On November 27, 2019, petitioner filed the present federal

petition.

                                Analysis

     This matter is governed by the Antiterrorism and Effective Death

Penalty Act (AEDPA). The AEDPA established a one-year statute of

limitations for filing a habeas corpus petition under 28 U.S.C. § 2254.

28 U.S.C. § 2244(d)(1). Generally, the limitation period begins to

run on “the date on which the judgment [becomes] final by the

conclusion of direct review or the expiration of the time for seeking

such review.” Id.

     The Supreme Court has stated that “direct review” concludes when

the availability of direct appeal in the state courts and request for

review in the U.S. Supreme Court have been exhausted. Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009). Under the Rules of the Supreme

Court, a petitioner has ninety days from the conclusion of direct

appeal to seek certiorari in the Supreme Court. U.S. S. Ct. Rule 13.
If the petitioner does not seek certiorari review, the one-year

limitation period begins to run at the end of the ninety-day period.

United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003)(internal

quotations omitted).

     The statute contains a tolling provision concerning

post-conviction remedies:

     The time during which a properly filed application for State
     post-conviction or other collateral review with respect to
     the pertinent judgment or claim is pending shall not be
     counted toward any period of limitation under this
     subsection.
   Case 5:19-cv-03244-SAC Document 11 Filed 07/01/20 Page 3 of 5




     28 U.S.C. § 2244(d)(2).

     The limitation period also may be subject to equitable tolling

in “rare and exceptional circumstances.” Gibson v. Klinger, 232 F.3d

799, 808 (10th Cir. 2000) (quotations omitted). To qualify for

equitable tolling, a petitioner must show “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland

v. Florida, 560 U.S. 631, 649 (2010) (quotations omitted). “An inmate

bears a strong burden to show specific facts to support his claim of

extraordinary circumstances and due diligence.” Yang v. Archuleta,

525 F.3d 925, 928 (10th Cir. 2008) (brackets and quotations omitted).

     In this case, petitioner’s conviction was affirmed by the KCOA,

and his petition for review was denied by the Kansas Supreme Court

on April 27, 2018. The ninety-day period began to run on April 28,

2018, and expired on July 26, 2018. The one-year limitation period

for filing a habeas corpus action then ran from July 27, 2018, until

petitioner filed a motion for post-conviction relief in the District

Court of Cloud County on September 24, 2018. The limitation period

was tolled by that filing, with 306 days remaining on the one-year

period.

     The state district court denied post-conviction relief on

November 27, 2018, and, because petitioner did not file an appeal,

the limitation period began to run again on December 28, 2018, at the

end of the time to appeal. See Gibson v. Klinger, 232 F.3d 799, 804

(10th Cir. 2000)(“regardless of whether a petitioner actually appeals
   Case 5:19-cv-03244-SAC Document 11 Filed 07/01/20 Page 4 of 5




a denial of a post-conviction application, the limitations period is

tolled during the period in which the petitioner could have sought

an appeal under state law”). It ran from that date until it expired

on October 29, 2019. Because petitioner filed this petition on

November 27, 2019, he failed to bring it within the one-year limitation

period.

     The Court has considered petitioner’s submissions filed after

the motion to dismiss but finds no grounds for equitable tolling.

Accordingly, the Court concludes this matter must be dismissed as

time-barred.


                     Certificate of Appealability


     Under Rule 11 of the Rules Governing Section 2254 Cases in the

United States District Courts, “the district court must issue or deny

a certificate of appealability when it enters a final order adverse

to the applicant.” A certificate of appealability should issue “only

if the applicant has made a substantial showing of the denial of a

constitutional right,” and the Court identifies the specific issue

that meets that showing. 28 U.S.C. § 2253.

    Where, as here, the Court’s decision is based on a procedural

ground, the petitioner must show that “jurists of reason would find

it debatable whether the petition states a valid claim of the denial

of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
   Case 5:19-cv-03244-SAC Document 11 Filed 07/01/20 Page 5 of 5




    The Court concludes that the present action does not warrant the

issuance of a certificate of appealability. The dismissal is based

upon procedural grounds, and the ruling that petitioner failed to

timely file this matter is not reasonably debatable.


    IT IS, THEREFORE, BY THE COURT ORDERED respondent’s motion to

dismiss (Doc. 7) is granted.

    IT IS FURTHER ORDERED no certificate of appealability shall

issue.

    IT IS SO ORDERED.

    DATED:    This 1st day of July, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
